Citation Nr: 9905524	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a penetrating wound to the pleural cavity with 
cardiac involvement, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran had active duty for training from April to 
October 1956, and active military service from February 1958 
to April 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran sustained a penetrating wound to the left 
anterior thoracic wall at the fourth intercostal space in a 
July 1960 automobile accident.  The veteran underwent an 
exploratory thoracotomy which showed blood in the pericardium 
and a contusion of the heart.  A partial pericardiectomy was 
performed.  The medical records show there was no artery or 
nerve involvement, but do not indicate whether the veteran 
sustained muscle damage.  The injury would most likely have 
been in the area involving the pectoralis minor, Muscle Group 
II.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (1998).  

In August 1961, the RO granted service connection for 
postoperative residuals of a penetrating wound to the pleural 
cavity with cardiac involvement.  The RO assigned a 20 
percent rating in accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6818.  That rating has remained in effect 
since that time and is protected.  38 C.F.R. § 3.951 (1998).  

The veteran filed his claim for an increased disability 
rating on October 30, 1996.  The criteria for rating injuries 
to the pleural cavity under 38 C.F.R. § 4.97 were revised, 
effective October 7, 1996.  38 C.F.R. § 4.97, Diagnostic Code 
6818 was eliminated and was replaced by 38 C.F.R. § 4.97, 
Diagnostic Code 6843, which now provides ratings for 
traumatic chest wall defects as restrictive lung disease.  
The Board notes that the veteran's residuals should not be 
rated under the old criteria, 38 C.F.R. § 4.97, Diagnostic 
Code 6818, because these provisions were no longer in effect 
at the time the veteran filed his claim for an increased 
rating.  

Under the new criteria, a 10 percent rating is warranted when 
pulmonary function studies show FEV-1 (Forced Expiratory 
Volume) of 71-to-80 percent predicted, or; FEV-1/FVC (Forced 
Expiratory Volume in one second to Forced Vital Capacity) of 
71-to-80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) of 66-
to 80 percent predicted.  A 30 percent rating is warranted 
for FEV-1 of 56-to-70 percent predicted, or; 
FEV-1/FVC of 56-to-70 percent, or; DLCO (SB) of 56-to-65 
percent predicted.  A 60 percent rating is warranted for FEV-
1 of 40-to-55 percent predicted, or; 
FEV-1/FVC of 40-to-55 percent, or; DLCO (SB) of 40-to-55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  These provisions 
also provide that disabling injuries of shoulder girdle 
muscles (Muscle Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, Diagnostic Code 6843.  

The veteran underwent a VA compensation examination in 
January 1997.  The VA physician provided a thorough factual 
background of the veteran's inservice injury and post-service 
VA examination findings from 1961.  The veteran's main 
complaint was increased left lower chest pain with heavy 
lifting.  Examination showed a depressed nontender horizontal 
scar across the lower left anterior chest "and approximately 
the fourth intercostal inner space /// some are at loss of 
subcutaneous tissue."  The physician diagnosed the veteran's 
complaint of chest pain on heavy lifting as "probably 
musculoskeletal in origin."  

It is not clear what the examiner meant by this examination 
finding and diagnosis, i.e., whether the loss is limited to 
the subcutaneous skin tissue or involves muscle damage and 
the extent of any resulting functional impairment.  Such 
medical clarification is necessary in order to properly rate 
the veteran's residual impairment.  

During the VA examination, the veteran complained of 
shortness of breath, which he attributed to a 35-to-40 year 
history of one pack-a-day cigarette smoking.  The VA 
physician requested a pulmonary function study.  This study 
was performed later that day.  The computerized 
interpretation showed an obstructive pattern of mild 
impairment with no significant bronchodilator response.  The 
report includes FEV-1 and FEV-1/FVC assessments, but does not 
include DLCO (SB) findings or maximum oxygen consumption 
findings.  The VA physician stated that the testing showed 
mild obstructive lung disease, but the physician could not 
rule out concomitant restriction without measurement of lung 
volumes.  It is not clear whether this was performed.  

Subsequently, in a May 1998 statement in support of his 
claim, the veteran argued that his service-connected 
residuals had worsened.  He argued that he had to reduce his 
work hours by half as a result of his lung problem.  He 
submitted a statement showing he quit his position in 
February 1997 due to unspecified health problems.   He 
submitted another statement showing part-time employment with 
a construction company beginning in July 1997.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for health care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for all pulmonary 
pathology and chest pain since July 1997.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should arrange for a VA 
examination(s) of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the nature and extent of 
severity of his service-connected 
postoperative residuals of a penetrating 
wound to the pleural cavity.  Any further 
indicated studies and diagnostic testing 
should be performed.  The RO must conduct 
all examinations and testing in order to 
properly rate the veteran's residuals in 
accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  This should 
include an assessment and degree of 
pulmonary impairment, which is unrelated 
to his service-connected residuals such 
as impairment due to cigarette smoking.  
This should also include an assessment 
whether the veteran sustained muscle 
damage as a result of that injury and the 
most likely origin of the veteran's 
musculoskeletal pain with lifting.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any opinions expressed as to the 
disabling manifestations of the 
penetrating wound to the pleural cavity 
with cardiac involvement should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1995).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
evaluation for postoperative residuals of 
a penetrating wound to the pleural 
cavity.  

If the benefit requested is granted to the veteran's 
satisfaction, the RO should request that he withdraw his 
claim in writing in accordance with 38 C.F.R. § 20.204 
(1998).  If the benefit requested on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case, which should include the 
rating code provisions regarding impairment due to scars.  
Depending on the examination findings, this may also include 
the rating code provisions regarding muscle injuries in 
effect prior to and on July 3, 1997.  The RO should provide 
the veteran a reasonable period of time to respond.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


